DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 7-10 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Pelletier; Ghyslain et al. US PGPUB 20140056243 A1, in view of Xiong; Xin et al. US PGPUB 20140128092 A1, further in view of Kim; Soeng Hun et al. US PGPUB 20140334371 A1.
Regarding claim 1. Pelletier teaches A data communication method, comprising: 
establishing, by an apparatus, a data radio bearer (DRB) with a first base station;  (¶0252, at least one DRB have been established/setup (e.g., and are not suspended) for the connection associated with the first eNB (e.g., the primary layer). ) 
and 

sending, by the apparatus, uplink data  on the DRB to one of the first base station, the second base station, or both.  (Id.)
But it does not expressly teach establishing, by the apparatus, the DRB with a second base station according to DRB configuration information of the DRB, wherein the DRB configuration information comprises an evolved radio access bearer (E-RAB) quality of service (QoS) parameter, wherein the E-RAB QoS parameter is a QoS parameter based on a splitting decision made by the first base station.
However, Xiong teaches
establishing, by the apparatus, the DRB with a second base station (Fig. 8, 805, Establish a user plane bearer between UE and LoMo, see ¶0085 the small cell establishes a data bearer with the UE to share data traffic with the macro base station)  according to DRB configuration information of the DRB, (¶0063, The macro base station performs RRC reconfiguration on the UE to establish… data radio bearer DRB), 
wherein the DRB configuration information comprises an evolved radio access bearer (E-RAB) quality of service (QoS) parameter, wherein the E-RAB OoS parameter is a QoS parameter based on a splitting decision made by the first base station. (¶0082, “IP data traffic splitting is performed at the macro base station of the LTE for the downlink data, services having high QoS requirements such as speech and video are still scheduled by primary component carriers PCCs, and … services having low Qos requirements are provided by SCCs,”)

Pelletier and Xiong are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Pelletier with the technique of secondary cell connection in Xiong in order to increase the capacity of mobile broadband communication.
Lastly, Kim teaches
DRB configuration information comprises an evolved radio access bearer (E-RAB) quality of service (QoS) parameter, (¶0119, “QoS information for use in Data Radio Bearer ( DRB) configuration,”) in order to reduce terminal battery consumption by detecting small cell quickly.  
Pelleteir and Kim are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Pelleteir with the technique of DRB/QoS configuration in Kim in order to reduce terminal battery consumption by detecting small cell quickly.  

Regarding claim 2.  Pelletier, Xiong and Kim The method according to claim 1, and Pelletier teaches further comprising: establishing, by the apparatus, with the first base station according to: 
packet data convergence protocol, PDCP, entity; (¶0008, a respective BEARER parameter used for ciphering transmissions to the second PDCP entity at the second serving site may be determined based on a layer identity associated with the second serving site.)   
radio link control, RLC, entity; (¶0157, “PDCP PDUs associated with SRB(x) may be transferred via the data path associated with the MeNB (e.g., using an RLC entity located at the MeNB) and/or may be transferred via the data path associated with the SCeNB (e.g., using an RLC entity”) 
hybrid automatic retransmission request, HARQ, entity; (¶0191, Each of the MAC instances may use an independent MAC configurations, for example independent sets of… HARQ entities, ) and 


Regarding claim 3. Pelletier, Xiong and Kim teaches The method according to claim 1, and Pelletier teaches further comprising: establishing, by the apparatus, with the second base station according to: RLC entity; (¶0157) HARQ entity; (¶0191) and LCH.  (¶0009)

Regarding claim 4. Pelletier, Xiong and Kim teaches The method according to claim 3, and Pelletier teaches
 further comprising: establishing, by the apparatus, a signaling radio bearer (SRB) with the second base station.  (¶0124 A secondary connection (e.g., the connection established with the SCeNB) may be augmented to include an additional SRB (e.g., SRB(y),) 

Regarding claim Claims 7, Pelletier, Xiong and Kim teaches An apparatus, comprising: at least one processor; (Pelletier, Fig. 1B, 118) and a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor (Ibid. 130 and 132), wherein the programming instructions instruct the at least one processor to carry out the method in claim 1. 

Regarding claim 8, 9 and 10, Pelletier, Xiong and Kim teaches A non-transitory computer-readable storage medium comprising instructions, (Pelletier Fig. 1B, 130 and 132) that when executed by at least one processor, (Ibid. 118 processor) cause the at least one processor to carrying out the method in claims 2, 3, 4, respectively. 

Ibid. 118 processor) cause the at least one processor to carrying out the method in claim 1.  They are rejected for the same reason. 

Regarding claim 14. Pelletier, Xiong and Kim teaches The method according to claim 1, and Xiong teaches wherein 
the downlink data comprises first downlink data received from the first base station  (¶0082, Step 907. IP data traffic splitting is performed at the macro base station of the LTE for the downlink data. Services having high QoS requirements such as speech and video are still scheduled by primary component carriers PCCs) and 
second downlink data received from the second base station, (Id. services having low Qos requirements are provided by SCCs, and pdcch scrambling is performed by adopting the C-RNTI 2 obtained through random access of the LoMo.) and 
wherein the second downlink data received from the second base station comprises data received by the second base station from the first base station.( ¶0082, Step 907. IP data traffic splitting is performed at the macro base station of the LTE for the downlink data).

Claims 5 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pelletier, Xiong and Kim as applied to claim 1  above, and further in view of Kim; Sang-Bum et al. US 20120196645 A1. (Kim 2012)

Regarding claim 5. Pelletier, Xiong and Kim teaches The method according to claim 1, but it does not teach 

	However, Kim 2012 teaches 
generating, by the apparatus, a power headroom report (PHR) comprising a first power headroom (PH) of a first cell in the first base station (¶0079, UE 710 logs the above-mentioned measurement information in PHR-related report information, and reports the PHR-related report information to the eNB 705 in step 740) and a second PH of a second cell in the second base station; and sending, by the apparatus, the PHR to the first base station. (¶0079, Even when the UE 710 is connected to an eNB 715 other than the eNB 705 at the time to log the PHR-related report information, it may report the PHR-related report information to the eNB 715 in steps 770 and 780.)
in order to optimize uplink coverage by efficiently reporting PH.  (¶0007). 
Kim and Kim 2012 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious at the time the invention was made to a person with ordinary skill in the art to modify the method in Kim with the technique of Power reporting in Kim 2012  in order to optimize uplink coverage by efficiently reporting PH.

Claim 11 recites apparatus carrying out the method in claim 5.  It is rejected for the same reason. 

Claim 6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pelletier, Xiong,  Kim and Kim 2012 as applied to claim 5 above, and further in view of Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Medium Access Control (MAC) protocol specification (Release 10) 3GPP TS 36.321 VI 0.6.0 (2012-09) (hereinafter 36.321)

Regarding claim 6. Pelletier, Xiong, Kim and Kim 2012  teaches The method according to claim 5, But they don’t teach wherein the first PH including a first type and a second type of the PH, the second PH includes a first type and a second type of the PH. 
	However, 36.321 taches 
wherein the first PH including a first type and a second type of the PH, the second PH includes a first type and a second type of the PH. (§5.4.6) in order to improve wireless coerage by accommodating PH reporting for multiple cell carriers. 
Pelletier and 36.321 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious at the time the invention was made to a person with ordinary skill in the art to modify the method in Pelletier with the technique of types of power reporting in 36.321 in order to improve wireless coverage. 

Claim 12 recites apparatus carrying out the method in claim 6.  It is rejected for the same reason. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         

/Mehmood B. Khan/               Primary Examiner, Art Unit 2468